Title: To George Washington from Peter Muhlenberg, 12 September 1782
From: Muhlenberg, Peter
To: Washington, George


                        Sir
                            Cumberland Old Cthouse Septr 12th 1782
                        
                        Enclosd I do myself the Honor to transmit your Excellency a Copy of the return which was taken in the Mail carried off by the Enemy; together with a Letter from the Commissary of Military Stores, which will explain the return—I receivd no Letters from General Green by the last post, but Captn Scott who is just arrivd from the Southern Army, has brought a proclamation with him Issued by the Commandant of Charles Town, from which it appears beyond a doubt that The Enemy mean to evacuate the Town, as the proclamation directs that all the Inhabitants who chuse to leave the Town with the Army, are to give in their names within four days—All the Officers of the Virginia Line off duty, are now out, upon the recruiting service—The Governor promises himself great success. I have the Honor to be with the highest respect Your Excellencys Most Obedt hble Servt
                        
                            P: Muhlenberg
                        
                    